Case: 18-10667   Date Filed: 06/15/2018   Page: 1 of 9


                                                              [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10667
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:14-cv-00025-MTT-MSH


DAVID WAYNE CASSADY,

                                               Plaintiff – Appellant,

versus

STEVEN HALL,
GEORGIA DEPARTMENT OF ADMINISTRATIVE SERVICES,


                                        Defendants – Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (June 15, 2018)

Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-10667     Date Filed: 06/15/2018   Page: 2 of 9


      David Cassady appeals the District Court’s denial of his motion for

garnishment against the Georgia Department of Administrative Services

(“GDAS”). We hold that garnishment actions are “suits” under the Eleventh

Amendment, Georgia has not waived its immunity to the type of garnishment Mr.

Cassady seeks, and Congress has not clearly abrogated the states’ immunity to

such garnishments. We accordingly affirm the District Court’s denial of the

motion.

                                         I.

      On January 21, 2014, Mr. Cassady, a Georgia inmate, brought suit against

Mr. Hall, a state corrections officer, pursuant to 42 U.S.C. § 1983. Mr. Cassady

alleged that in October 2010, Mr. Hall physically and sexually attacked him in the

Georgia Diagnostic and Classification Prison, where Mr. Cassady was an inmate

and Mr. Hall was a corrections officer. The case proceeded to trial, and a jury

found in favor of Mr. Cassady. The jury awarded him $150,000 in compensatory

damages and $50,000 in punitive damages. The District Court rendered judgment

in accordance with the jury’s verdict.

      Thereafter, Mr. Cassady moved the District Court to issue a writ of

garnishment ordering the State of Georgia to redirect to him the funds he argues

are due to be paid to Mr. Hall under Georgia’s General Liability Agreement

(“GLA”), which he says gives state employees like Mr. Hall a right of

                                         2
                   Case: 18-10667        Date Filed: 06/15/2018    Page: 3 of 9


indemnification for judgments arising out of the performance of their official

duties. As statutory authority for the writ of garnishment, Mr. Cassady cited 28

U.S.C. § 3205 or, alternatively, Federal Rule of Civil Procedure 69.1 Mr. Cassady

argued that these federal sources authorize district courts to issue writs of

garnishment. Moreover, Mr. Cassady averred, Georgia has, in its Constitution,

waived sovereign immunity in contract actions against the State; thus, because the

GLA is a contract between the State and its employees, sovereign immunity is

waived as to the garnishment of Mr. Hall’s contractual entitlement to

indemnification.

       The District Court denied the motion on the ground that Georgia has not

waived sovereign immunity with respect to garnishment actions, and, alternatively,

that Mr. Hall’s indemnification rights (if any) under the GLA do not constitute a




       1
           In relevant part, § 3205 states:

       A court may issue a writ of garnishment against property (including nonexempt
       disposable earnings) in which the debtor has a substantial nonexempt interest and
       which is in the possession, custody, or control of a person other than the debtor, in
       order to satisfy the judgment against the debtor.

Id. § 3205(a). Federal Rule of Civil Procedure 69 states:

       A money judgment is enforced by a writ of execution, unless the court directs
       otherwise. The procedure on execution—and in proceedings supplementary to and
       in aid of judgment or execution—must accord with the procedure of the state
       where the court is located, but a federal statute governs to the extent it applies.
Fed. R. Civ. P. 69(a).


                                                 3
                    Case: 18-10667        Date Filed: 06/15/2018      Page: 4 of 9


“property interest” as that term is defined under § 3205. Mr. Cassady timely

appealed.

                                                   II.

         We review the District Court’s legal conclusions de novo. E.g., Mitchell v.

Farcass, 112 F.3d 1483, 1486 (11th Cir. 1997). The Eleventh Amendment of the

United States Constitution bars suits against states in federal court unless a state

has waived its sovereign immunity or Congress has abrogated it. Nichols v. Ala.

State Bar, 815 F.3d 726, 731 (11th Cir. 2016) (per curiam). This bar includes state

agencies and other arms of the state. 2 Robinson v. Ga. Dep’t of Transp., 966 F.2d
637, 638–40 (11th Cir. 1992). With respect to congressional abrogation, a federal

statute will not be read to abrogate a state’s sovereign immunity unless Congress

has made its intention to do so “unmistakably clear” in the language of the statute.

Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 242, 105 S. Ct. 3142, 3147

(1985).

         As an initial matter, that Mr. Cassady sought garnishment in a document

styled as a motion, rather than as a separate lawsuit naming the State of Georgia as

a defendant, has no bearing on the sovereign immunity inquiry. The Eleventh

Amendment extends only to “suits in law or equity.” (Emphasis added).

However, the Supreme Court has instructed us to eschew a formalistic reading of

         2
             In his brief, Mr. Cassady does not argue that GDAS, a state agency, is not an arm of the
State.
                                                    4
                 Case: 18-10667        Date Filed: 06/15/2018        Page: 5 of 9


the term “suit” when considering whether the Eleventh Amendment protects its

sovereign immunity. Instead, we are to look to “the essential nature and effect of

the proceeding.” Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 277, 117 S.

Ct. 2028, 2038 (1997) (quotation omitted). Long ago, Chief Justice Marshall

elaborated on this inquiry. He remarked: “What is a suit? We understand it to be

the prosecution, or pursuit, of some claim, demand, or request.” Cohens v.

Virginia, 19 U.S. (6 Wheat.) 264, 407 (1821).

       In the action below, Mr. Cassady sought an order from the District Court

under the auspices of federal law requiring the State of Georgia to redirect money

to him that it would otherwise pay to Mr. Hall, in accordance with a contract under

Georgia law to which Mr. Cassady was not a party. And the District Court would

do this although the State of Georgia was not a party to Mr. Cassady’s suit against

Mr. Hall. In form and function, the “essential nature and effect” of the motion was

to coerce the State to alter the terms of its contract with Mr. Hall so that it paid

money it owed him to Mr. Cassady instead. This is certainly “prosecution . . . of

some claim, demand, or request.” Hence, the motion falls within the Eleventh

Amendment’s embrace. 3



       3
         In Carpenters Pension Fund of Baltimore, Md. v. Md. Dep’t of Health & Mental
Hygiene, 721 F.3d 217 (4th Cir. 2013), the Fourth Circuit addressed the question of whether a
motion for a writ of garnishment brought in federal court under Rule 69 (by way of Maryland
“practice and procedure”) to attach the property of a state to satisfy a debt was a “suit” under the
Eleventh Amendment. The Court concluded that the motion fell within the Eleventh
                                                 5
                Case: 18-10667        Date Filed: 06/15/2018       Page: 6 of 9


       Accordingly, Georgia is immune from such actions unless it has given

federal courts permission to entertain garnishment actions against it. It has not

done so. Under the Georgia Constitution, the State’s sovereign immunity “can

only be waived by an Act of the General Assembly which specifically provides

that sovereign immunity is thereby waived and the extent of such waiver.” Ga.

Const. art. I, § II. There is no act that expressly waives Georgia’s immunity to the

type of garnishment Mr. Cassady seeks.4 The only Georgia statute authorizing

garnishment of State funds permits garnishments to recover “[m]oney due officials

or employees of a municipal corporation or county of this state or of the state


Amendment’s definition of “suits in law or equity,” and thus that the District Court lacked
jurisdiction to issue the writ. Id. at 225–26.
         In reaching this conclusion, the Court noted that the motion was identical to an
adversarial lawsuit against the State in both procedural and substantive aspects. Procedurally,
the Court explained that a writ of garnishment “resembles a conventional ‘suit’” in that it
“commences upon the issuance of a writ, at which point the garnishee must file an answer
admitting or denying indebtedness and asserting any applicable defenses” within the same
timeframe as “with answering a complaint in a civil action.” Id. at 223 (citations omitted).
Further, a proposed “garnishee who fails to file an answer to the writ risks default judgment.” Id.
Moreover, the Court observed, “the underlying garnishment action satisfies the substantive
criteria of a ‘suit’ because it demands recovery from the state treasury.” Id. at 224. Thus, the
Court remarked that it was “not surprising that Maryland courts have designated garnishment
actions as separate cases, even though filed in the underlying action.” Id. at 223 (quotation
omitted).
         We agree with the Fourth Circuit’s approach, and we find that the garnishment motion
requested in the instant case fits these criteria as well. Like Maryland, Georgia treats a
garnishment action “ancillary to the main action” as “a distinct suit against a separate party, and
for an entirely new cause of action.” Dent v. Dent, 45 S.E. 680, 680 (Ga. 1903). And like in
garnishment actions under Maryland law, Georgia would be required to respond to the
application for a writ of garnishment or else default and be ordered to pay the funds to Mr.
Cassady.
       4
          In the District Court, the parties disagreed as to whether Mr. Hall is entitled to
indemnification under the GLA in the first place. Because we hold that the District Court lacked
jurisdiction to issue the writ of garnishment, we state no view on this question of state law.
                                                6
              Case: 18-10667      Date Filed: 06/15/2018   Page: 7 of 9


government, or any department or institution thereof, as salary for services

performed for or on behalf of the municipal corporation or county of this state or

the state, or any department or institution thereof.” O.C.G.A. § 18-4-26(a)

(emphasis added). This statute makes no mention of ordering garnishment of state

funds paid to a state employee under an indemnification agreement for the

purposes of securing a third party’s judgment.

      Further, the statute restricts jurisdiction over such actions to “a court located

in the county in which the warrant is drawn on the treasury of the government or in

which the check is issued for the salary due the official or employee of the state or

its political subdivisions.” Id. § 18-4-26(b). It says nothing about the federal

courts; thus, even if the statute could be read to waive Georgia’s sovereign

immunity for such purposes, it does not indicate that it waives the State’s

immunity in federal court. See Schopler v. Bliss, 903 F.2d 1373, 1379 (11th Cir.

1990) (per curiam) (“Evidence that a state has waived sovereign immunity in its

own courts is not by itself sufficient to establish waiver of Eleventh Amendment

immunity from suit in federal court.”). The same is true of Georgia’s waiver of its

sovereign immunity in contract actions: this Court has already held that Georgia’s

decision to allow contract actions against it in state court did not extend its waiver

of sovereign immunity to contract suits in federal court. Barnes v. Zaccari, 669
F.3d 1295, 1308 (11th Cir. 2012).

                                           7
              Case: 18-10667     Date Filed: 06/15/2018    Page: 8 of 9


      Nor has Congress clearly abrogated Georgia’s immunity to garnishment

actions. 28 U.S.C. § 3205, a provision in the Federal Debt Collection Procedures

Act, authorizes only writs of garnishment sought by the United States to collect a

judgment. See 28 U.S.C. § 3001(a)(1) (stating that the chapter including § 3205

“provides the exclusive civil procedures for the United States . . . to recover a

judgment on a debt” (emphasis added)); see also § 3205(c)(3) (requiring the

United States to serve the garnishee and the judgment debtor with a copy of the

writ of garnishment in all garnishment applications brought under § 3205). The

United States is not a party to Mr. Cassady’s suit. Therefore, by the plain terms of

the statutory scheme of which it is part, § 3205 has no applicability to the instant

case. It thus cannot provide any basis for abrogation. Neither can Federal Rule of

Civil Procedure 69. Rule 69 provides:

      A money judgment is enforced by a writ of execution, unless the court
      directs otherwise. The procedure on execution—and in proceedings
      supplementary to and in aid of judgment or execution—must accord
      with the procedure of the state where the court is located, but a federal
      statute governs to the extent it applies.

Fed. R. Civ. P. 69(a).

      Here, no statute of the United States supplies authority for the District Court

to order garnishment of indemnification funds paid by a state to its employees.

Additionally, as discussed, Georgia law does not supply a “practice and procedure”

that would afford the District Court a basis upon which to garnish the State as part


                                          8
               Case: 18-10667    Date Filed: 06/15/2018   Page: 9 of 9


of its writ of execution. And Rule 69 cannot provide a standalone basis for a writ

of garnishment under such circumstances: the Rules Enabling Act expressly

prohibits the Federal Rules of Civil Procedure from abridging, enlarging, or

modifying any substantive rights. 28 U.S.C. § 2072. This, of course, includes a

state’s substantive rights vis-à-vis sovereign immunity. Therefore, the District

Court lacked jurisdiction to grant Mr. Cassady’s motion for garnishment. If he is

entitled to a lien of garnishment, Mr. Cassady must file an action in a Georgia

court. See O.C.G.A. § 18-4-26.

      We accordingly affirm the District Court’s denial of the motion for

garnishment.

      AFFIRMED.




                                         9